Case 4:16-cv-00192-JAS Document 274 Filed 04/01/19 Page 1of5

LAW OFFICES OF

MINIAT & WILSON, L. P. C.

550 WEST INA ROAD, SUITE 101
TUCSON, ARIZONA 85704

Phone: (520) 742-1177

Fax: 877-399-4343; E-mail: jerwil@dakotacom. net
Firm No. : 00235500

Jerald R. Wilson

State Bar No. : 014933

PCC No. : 64897

Attorneys for Defendants/
Counter-Plaintiffs/Third Party Plaintiffs

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

 

 

WILSHIRE INSURANCE COMPANY,

Plaintiff,
Vv.

PATRICK YAGER and JAVIER LOPEZ,

Defendants,

 

PATRICK YAGER and JAVIER LOPEZ,

Counter-Plaintiffs,
Vv.
WILSHIRE INSURANCE COMPANY; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and
ABC PARTNERSHIPS 1-10,

Counter-Defendants.

 

PATRICK YAGER,

Third Party Plaintiff,
V.
GIRARD INSURANCE SERVICES, INC. ; IRA LEE
GIRARD and MARY ANN GIRARD; JANE and JOHN
DOE GIRARD; JOHN and JANE DOES 1-10; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and,
ABC PARTNERSHIPS 1-10,

Third Party Defendants.

 

 

No. 4:16-CV-00192-JAS

DEFENDANT YAGER AND
LOPEZ’S RESPONSE TO
GIRARD INSURANCE
MOTION IN LIMINE NO. 3:
TO EXCLUDE
DEPOSITION TESTIMONY
OF ALONSO PASTOR

Assigned to James Soto

ORAL ARGUMENT
REQUESTED

 

 
Case 4:16-cv-00192-JAS Document 274 Filed 04/01/19 Page 2 of 5

COMES NOW, Defendants/Counter-Plaintiffs Yager and Lopez (hereafter “Yager”),
through their attorney undersigned, and submits their Response to Girard Insurance Motion in
Limine No. 3: To Exclude Deposition Testimony of Alonso Pastor as follows:

The deposition of Alonso Pastor may be admissible pursuant to Fed.R.Civ.P., Rule
32(a)(8) and/or F.R.E., Rule 804. Further, any ruling on the admissibility of Pastor’s deposition
is premature. Finally, Girard has waived any objection to the admissibility of Pastor’s deposition
by designating deposition testimony of Pastor in the pre-trial statement.

I. Pastor’s deposition is admissible pursuant to Fed.R.Civ.P., Rule 32(a)(8)

Fed.R.Civ.P., Rule 32(a)(8) provides that a deposition taken in an earlier state or federal
action may be used in a later action involving the same subject matter between the same parties,
or their representatives or successors in interest, to the same extent as if taken in the later action.
Rule 32(a)(8) requirements of same subject matter and same parties are construed liberally in
light of the twin goals of fairness and efficiency. Hub v. Sun Valley, 682 F.2d 776, 777 (9" Cir.
1982). Girard only contends that Girard was not present at the deposition, and therefore, in
essence, contests the second requirement regarding the same parties, or their representatives or
successor’s in interest. Therefore, there is no dispute as to the first requirement that the
deposition of Pastor involved the same subject matter.

As for Rule 32’s same parties’ requirements, there is a well-accepted exception that a
deposition from a previous proceeding is admissible if an adversary was present with the same
motive to cross-examine the deponent. Hub, 682 F.2d at 778, citations omitted. In fact, one
court held that the modern test does not require privity between the current party and the party
who participated in the prior proceeding. Hynix Semiconductor, Inc. v. Rambus, Inc., 250 F.R.D.

452, 458 (N.D.Cal 2008). In this matter, Yager had sued both Pastor and Lopez for the injuries
Case 4:16-cv-00192-JAS Document 274 Filed 04/01/19 Page 3of5

received in a motor vehicle accident. Wilshire Insurance Company retained separate counsel to
represent both Pastor and Lopez, whose counsel both attended the deposition of Pastor. Both
Pastor’s and Lopez’s counsel had similar motive in the case to contest the underlying claim of
negligence, which also included the procurement of insurance. Therefore, there was a substantial
identity of issues which meets the exception for the same party, or their representatives or their
successor’s in interest. Girard has not asserted any reason or evidence that the parties attending
the deposition did not have the same motive to examine Pastor. Girard only contends that they
were not present at the deposition, that is not a sufficient basis to preclude the deposition
testimony. Girard has failed to show that the Rule 32(a)(8) requirements have not been met.

Based on the foregoing, the requirements of Fed.R.Civ.P., Rule 32(a)(8) have been met
and Pastor’s deposition should be admitted at trial.
Il. Pastor’s deposition may be admissible pursuant to F.R.E., Rule 804

The Pastor deposition may also be admissible pursuant to F.R.E., Rule 804. Rule
804(b)(1) explicitly permits testimony from an unavailable witness that was given as a witness at
a lawful deposition, whether given in the current proceeding or a different one. The deposition
can be used against a different party if the parties at the deposition had an opportunity to cross-
examine and similar motive. As shown above, there were two parties at the deposition, who had
the opportunity and similar motive. Further, Girard has not asserted any contrary reason or
evidence that the parties did not have a similar motive. Yager intends to subpoena Pastor to
attend trial, however, if this cannot be established, then Pastor’s deposition would be admissible

under F.R.E., Rule 804. Any decision at this point would be premature.
Case 4:16-cv-00192-JAS Document 274 Filed 04/01/19 Page 4of5

HiIl. Girard has waived any objections to the admissibility to Pastor’s deposition

Girard has waived any objections to the admissibility of Pastor’s deposition. Girard
designated portions of Pastor’s deposition on the pre-trial without objection. Girard has not
provided any authority that a party could designate deposition transcript without objection and
then preclude the opposing party from using the same deposition. Fed.R.Civ.P., Rule 32 does not
provide any such authority. Girard indicates that they intend to use the deposition testimony as
impeachment, however, Rule 32(a)(2) still requires that the general requirements under Rule
32(a)(1) still be met. Therefore, by failing to object, Girard has waived any right for use of the
deposition at trial.
IV. Conclusion

Pastor’s deposition is admissible into evidence at trial pursuant to Fed.R.Civ.P., Rule
32(a)(8). Further, Pastor’s deposition may also be admissible into evidence pursuant to F.R.E.,
Rule 804. It is premature to make any decision under that rule. Finally, Girard has waived any
objection to the admissibility of Pastor’s deposition by designating portions of the deposition
transcript of Pastor without objection.

Based on the foregoing, Yager respectfully requests that the Court deny Girard’s motion
in limine.

DATED this 1* day of April, 2019.

MINIAT & WILSON, L.P.C.

By: /s/ Jerald R. Wilson
Jerald R. Wilson

Attorney for Defendants/
Counter-Plaintiffs
Case 4:16-cv-00192-JAS Document 274 Filed 04/01/19 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on April 1, 2019, I electronically transmitted the attached document

to the Clerk’s Office using CM/ECF system for filing.

I further certify that on April 1, 2019, I electronically mailed the attached document to:

 

Ljiohnson@cdslawfirm.com rbz@manningellp.com

Lon Johnson Robert B. Zelms

Christian Dichter & Sluga, P.C. Manning & Kass,

2700 North Central Avenue, Suite 1200 Ellrod, Ramirez, Trester, LLP
Phoenix, Arizona 85004 3636 North Central Avenue, 11" Floor
Attorney for Plaintiffs/Counter-Defendants Phoenix, Arizona 85012

Wilshire Insurance Company Attorneys for Third Party Defendants

Girard Insurance Services, Inc;
Ira Lee Girard and Mary Ann Girard

By: /s/Valerie Shanahan
